Exhibit 10.19
 
TRADEMARK SECURITY AGREEMENT


This Trademark Security Agreement (“Agreement”) is made this 1st day of June
2012, by EBTEC CORPORATION, a Delaware corporation, with a place of business at
120 Shoemaker Lane, Agawam, Massachusetts 01001 (“Borrower”) and delivered to TD
Bank, N.A. having an address of 102 West Main Street, New Britain, Connecticut
06050-0174 (“Lender”).


BACKGROUND


A.           This Agreement is being executed in connection with that certain
Credit Agreement dated as of May 27, 2009, as amended by that certain First
Amendment to Credit Agreement and Modification of Mortgage (the “First
Amendment”) by and among EDAC TECHNOLOGIES CORPORATION, a Wisconsin corporation,
with a place of business at 1806 Farmington Avenue, Farmington, Connecticut
06032 (“Edac”), GROS-ITE INDUSTRIES, INC., a Connecticut corporation, with a
place of business at 1806 Farmington Avenue, Farmington, Connecticut 06032 and
APEX MACHINE TOOL COMPANY, INC., a Connecticut corporation, with a place of
business at 1806 Farmington Avenue, Farmington, Connecticut 06032 (collectively,
the “Other Borrowers”), Borrower, and Lender and dated July 21, 2010, and as
further amended by that certain Second Amendment to Credit Agreement and
Modification of Mortgage (the “Second Amendment”) by and among Other Borrowers
and Lender and dated November 24, 2010, as amended by that certain Third
Amendment to Credit Agreement and Modification of Mortgage (the “Third
Amendment”) by and between Other Borrowers and Lender and dated July, 27, 2011
and as further amended by that certain Fourth Amendment to Credit Agreement and
Modification of Mortgage and Joinder (the “Fourth Amendment”) by and among
Borrower, Other Borrowers and Lender and dated as of the date hereof (as it may
be supplemented, restated, superseded, amended or replaced from time to time,
the “Loan Agreement”).


B.           On or about the date hereof Edac is acquiring an ownership interest
in Borrower and in connection therewith, Borrower has agreed to, and pursuant to
the terms hereof shall, become a “Borrower” under the Loan Agreement and Other
Documents pursuant to the Fourth Amendment.


C.           Borrower is granting Lender a lien on and security interest in
certain assets of Borrower associated with or relating to services or products
sold under Borrower’s trademarks and the goodwill associated therewith, and
under which Lender is entitled to foreclose or otherwise deal with such assets
under the terms and conditions set forth therein pursuant to that certain
Security Agreement dated the date hereof executed by Borrower to and for the
benefit of Lender (the “Security Agreement”).  Capitalized terms not defined
herein shall have the meanings given to such terms in the Loan Agreement.


D.           Borrower has adopted, used and is using (or has filed applications
for the registration of) the trademarks, servicemarks and tradenames listed on
Schedule “A” attached hereto and made part hereof (all such marks or names
hereinafter referred to as the “Trademarks”).
 
 
1

--------------------------------------------------------------------------------

 


E.           Pursuant to the Security Agreement, Lender is acquiring a lien on,
security interest in and a license to use the Trademarks and the registration
thereof, together with all the goodwill of Borrower associated therewith and
represented thereby, as security for all of Borrower’s Obligations (as defined
in the Loan Agreement), and Lender desires to have its security interest in such
Trademarks confirmed by a document identifying same and in such form that it may
be recorded in the United States Patent and Trademark Office.


NOW THEREFORE, with the foregoing Background hereinafter deemed incorporated by
reference and made a part hereof, and in consideration of the premises and
mutual promises herein contained, the parties hereto, intending to be legally
bound hereby, covenant and agree as follows:


1.           In consideration of and pursuant to the terms of the Loan Agreement
and Security Agreement, and for other good, valuable and sufficient
consideration, the receipt of which is hereby acknowledged, and to secure
Borrower’s Obligations, Borrower grants to Lender a lien on and security
interest in all of Borrower’s present and future right, title and interest in
and to the Trademarks, together with all the goodwill of Borrower associated
with and represented by the ­Trademarks, and the registration thereof and the
right (but not the obligation) to sue for past, present and future
infringements, and the proceeds thereof, including, without limitation, license
royalties and proceeds of infringement suits.


2.           Borrower hereby covenants and agrees to maintain the Trademarks in
full force and effect until all of Borrower’s Obligat­ions are indefeasibly paid
and satisfied in full.


3.           Borrower represents, warrants and covenants to Lender that:


(a)           The Trademarks are subsisting and have not been adjudged invalid
or unenforceable;


(b)           All of the Trademarks (other than application for the registration
thereof which have been filed) are registered, and to the knowledge of the
Borrower, valid and enforceable;


(c)           Borrower is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to each of the Trademarks, and
each of the Trademarks is free and clear of any liens, charges and encumbrances
including, without limitation, pledges, assignments, licenses (other than to
Borrower and Lender hereunder) and covenants by Borrower not to sue third
persons;


(d)           Borrower has the unqualified right, power and authority to enter
into this Agreement and perform its terms;


(e)           Borrower has complied with, and will continue for the duration of
this Agreement to comply with the requirements set forth in 15 U.S.C. §1051-1127
and any other applicable statutes, rules and regulations in connection with its
use of the Trademarks except where failure to comply would not have a Material
Adverse Effect on Borrower or its assets;
 
 
2

--------------------------------------------------------------------------------

 


(f)            Borrower has no notice of any suits or actions commenced or
threatened against it, or notice of claims asserted or threatened against it,
with reference to the Trademarks; and


(g)           Borrower has used and will continue to use for the duration of
this Agreement, consistent standards of quality in services or products leased
or sold under the Trademarks and hereby grants to Lender and its employees and
agents the right (with no obligation of any kind upon Lender to do so) to visit
Borrower’s affiliates, franchises or management locations and to inspect the use
of the Trademarks and quality control records relating thereto at reasonable
times during regular business hours to ensure Borrower’s compliance with this
paragraph 3(g).


4.           Borrower further covenants that:


(a)           Until all the Borrower’s Obligations are indefeasibly paid and
satisfied in full, Borrower will not enter into any agreement, including,
without limitation, license agreements or options, which are inconsistent with
Borrower’s obligations under this Agreement, Borrower’s obligations under the
Security Agreement or the Loan Agreement or which restrict or impair Lender’s
rights hereunder.


(b)           If Borrower acquires rights to any new Trademarks, the provisions
of this Agreement shall automatically apply thereto and such trademarks shall be
deemed part of the Trademarks.  Borrower shall give Lender prompt written notice
of the filing of any applications to register such Trademarks along with an
amended Schedule “A.”


5.           So long as this Agreement is in effect and so long as Borrower has
not received notice from Lender that an Event of Default has occurred under the
Loan Agreement and that Lender has not elected to exercise its rights hereunder:
(i) Borrower shall continue to have the exclusive right to use the Trademarks;
and (ii) Lender shall have no right to use the Trademarks or issue any exclusive
or non-exclusive license with respect thereto, or assign, pledge or otherwise
transfer title in the Trademarks to anyone else.


6.           Borrower agrees not to sell, grant any option, assign or further
encumber its rights and interest in the Trademarks to any entity or person other
than Lender without the prior written consent of Lender.


7.           Anything herein contained to the contrary notwithstand­ing, if and
while an Event of Default exists under the Loan Agreement, Borrower hereby
covenants and agrees that Lender, as the holder of a security interest under the
Uniform Commercial Code, as now or hereafter in effect from time to time, in the
State of Connecticut, may take such action permitted hereunder, in its exclusive
discretion, to foreclose upon the Trademarks covered hereby.  For such purposes,
while an Event of Default exists, Borrower hereby authorizes and empowers Lender
to make, constitute and appoint any officer or agent of Lender as Lender may
select, in its exclusive discretion, as Borrower’s true and lawful
attorney-in-fact, with the power to endorse Borrower’s name on all applications,
documents, papers and instruments necessary for Lender to use the Trademarks or
to grant or issue any exclusive or non-exclusive license under the Trademarks to
anyone else, or necessary for Lender to assign, pledge, convey or otherwise
transfer title in or dispose of the Trademarks to anyone else including, without
limitation, the power to execute a Trademark Assignment in the form attached
hereto as Exhibit 1.  Borrower hereby ratifies all that such attorney or agent
shall lawfully do or cause to be done by virtue hereof, except for the gross
negligence or willful misconduct of such attorney or agent.  This power of
attorney shall be irrevocable for the life of this Agreement, the Loan
Documents, and until all Borrower’s Obligations are indefeasibly paid and
satisfied in full.
 
 
3

--------------------------------------------------------------------------------

 


8.           This Agreement shall be subject to the terms, provisions, and
conditions set forth in the Loan Agreement and may not be modified without the
written consent of the party against whom enforcement is being sought.


9.           All rights and remedies herein granted to Lender shall be in
addition to any rights and remedies granted to Lender under the Other
Documents.  In the event of an inconsistency between this Agreement and Loan
Agreement, the language of this Agreement shall control.


10.         Upon Borrower’s performance of all of the obligations under the
Other Documents and after all Borrower’s Obligations are indefeasibly paid and
satisfied in full, Lender shall, at Borrower’s expense, execute and deliver to
Borrower all documents reasonably necessary to terminate Lender’s security
interest in the Trademarks.


11.         Any and all reasonable fees, costs and expenses, of whatever kind or
nature, including the reasonable attorneys’ fees and legal expenses incurred by
Lender in connection with the preparation of this Agreement and all other
documents relating hereto and the consummation of this transaction, the filing
or recording of any documents (including all taxes in connection therewith) in
public offices, the payment or discharge of any taxes, reasonable counsel fees,
maintenance fees, encumbrances or costs otherwise incurred in protecting,
maintaining, preserving the Trademarks, or in defending or prosecuting any
actions or proceed­ings arising out of or related to the Trademarks, in each
case in accordance with the terms of this Agreement, shall be borne and paid by
Borrower on demand by Lender and until so paid shall be added to the principal
amount of Borrower’s Obligations to Lender and shall bear interest at the
otherwise applicable rate prescribed in the Loan Agreement.


12.         Subject to the terms of the Loan Agreement, unless failure to do so
would have a Material Adverse Effect on Borrower or its assets, Borrower shall
have the duty to prosecute diligently any application and/or registration with
respect to the Trademarks pending as of the date of this Agreement or
thereafter, until Borrower’s Obligations are indefeasibly paid and satisfied in
full, to preserve and maintain all rights in the Trademarks, and upon reasonable
request of Lender, Borrower shall make federal application on registerable but
unregistered Trademarks belonging to Borrower and licensed to Borrower.  Any
reasonable expenses incurred in connection with such applications shall be borne
exclusively by Borrower.  Borrower shall not abandon any Trademarks without the
prior written consent of Lender, unless the abandonment thereof would not have a
Material Adverse Effect on the Borrower or its assets.
 
 
4

--------------------------------------------------------------------------------

 


13.         Borrower shall have the right to bring suit in its own name to
enforce the Trademarks, in which event Lender may, if Borrower reasonably deems
it necessary, be joined as a nominal party to such suit if Lender shall have
been satisfied, in its sole  discretion, that it is not thereby incurring any
risk of liability because of such joinder.  Borrower shall promptly, upon
demand, reimburse and indemnify Lender for all damages, costs and expenses,
including reasonable attorneys’ fees and costs, incurred by Lender in the
fulfillment of the provisions of this paragraph.


14.         Upon the occurrence of an Event of Default under the Loan Agreement,
Lender may, without any obligation to do so, complete any obligation of Borrower
hereunder, in Borrower’s name or in Lender’s name, but at the expense of
Borrower.


15.         No course of dealing between Borrower and Lender, nor any failure to
exercise, nor any delay in exercising, on the part of Lender, any right, power
or privilege hereunder, shall operate as a waiver thereof, and all of Lender’s
rights and remedies with respect to the Trademarks, whether established hereby
or by the Loan Documents, or by any other future agreements between Borrower and
Lender or by law, shall be cumulative and may be exercised singularly or
concurrently.


16.         This Agreement shall inure to the benefit of and be binding upon the
respective successors and permitted assigns of the parties.


18.         THIS AGREEMENT, AND ALL MATERS ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF CONNECTICUT.
THE PROVISIONS OF THIS AGREEMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED
TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.


19.         Borrower hereby irrevocably consents to the non-exclusive
jurisdiction of the Courts of the State of Connecticut or the United States
District Court for the District of Connecticut in any and all actions and
proceedings whether arising hereunder or under any other agreement or
undertaking.  Borrower waives any objection which Borrower may have based upon
lack of personal jurisdiction, improper venue or forum non conveniens.  Borrower
irrevocably agrees to service of process by certified mail, return receipt
requested to the address of the appropriate party set forth on the signature
page hereto.


20.         BORROWER (AND LENDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION,
PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING
OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO
ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE,
FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED HEREUNDER
OR UNDER THE LOAN DOCUMENTS.
 
[SIGNATURES TO FOLLOW ON SEPARATE PAGE]
 
 
5

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed this Trademark Security
Agreement, under seal, the day and year first above written.




Borrower:


EBTEC CORPORATION


By: /s/Glenn L. Purple                            
      Name:  Glenn L. Purple
      Its  Treasurer
      Duly Authorized


(Corporate Seal)


Address: 120 Shoemaker Lane
   Agawam, Massachusetts 01001




Approved and Accepted:


TD Bank, N.A.


By: /s/A. Tommy Boisvert                    
Name: A. Tommy Boisvert                             
Title:  Vice President                              

 
 
6

--------------------------------------------------------------------------------

 
 
CORPORATE ACKNOWLEDGMENT




STATE OF CONNECTICUT              )
)  at Hartford
COUNTY OF HARTFORD                 )


On this the 31st day of May, 2012, before me, the undersigned officer,
personally appeared Glenn L. Purple known to me (or satisfactorily proven) to be
the Treasurer of EBTEC Corporation and acknowledged that he executed the
foregoing instrument for the purposes therein contained as his free act and deed
and the free act and deed of said corporation.


In Witness Whereof I hereunto set my hand.


/s/________________________________
Notary Public/My Commission Expires:
Commissioner of the Superior Court
 
 
7

--------------------------------------------------------------------------------

 
 
Schedule A to Trademark Security Agreement

 
Mark
Type of Mark
Registration #
Registration Date
“Fusing Imagination With Reality”
Service Mark
Reg. No. 3,463,489
 
July 8, 2008
“Powerfull”
Service Mark
Reg. No. 3,517,825
October 14, 2008
 
“EBTEC”
Service Mark
Reg. No. 1,880,882
February, 28, 1995
 

 
 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit 1 to Trademark Security Agreement
 
TRADEMARK ASSIGNMENT
 
WHEREAS, EBTEC CORPORATION, a Delaware corporation, with a place of business at
120 Shoemaker Lane, Agawam, Massachusetts 01001 (“Grantor”), is the registered
owner of the United States trademarks, tradenames and registrations listed on
Schedule "A" attached hereto and made a part hereof (the “Trademarks”), which
are registered in the United States Patent and Trademark Office; and
 
WHEREAS, TD Bank, N.A. having an address of 102 West Main Street, New Britain,
Connecticut 06050-0174 (“Grantee”), is desirous of acquiring the Trademarks;
 
NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, Grantor, its successors
and assigns, does hereby transfer, assign and set over unto Grantee, its
successors, transferees and assigns, all of its present and future right, title
and interest in and to the Trademarks and all proceeds thereof and all goodwill
associated therewith.
 
IN WITNESS WHEREOF, the undersigned has caused this Trademark Assignment to be
executed as of the 31st day of May, 2012.






EBTEC CORPORATION






Witness:  /s/__________________                                                     
By: /s/Glenn L. Purple                        
      Name:  Glenn L. Purple
      Its Treasurer
      Duly Authorized
 
 
9

--------------------------------------------------------------------------------

 


CORPORATE ACKNOWLEDGMENT




STATE OF CONNECTICUT              )
)  at Hartford
COUNTY OF HARTFORD                 )


On this the 31st day of May, 2012, before me, the undersigned officer,
personally appeared Glenn L. Purple known to me (or satisfactorily proven) to be
the Treasurer of EBTEC Corporation and acknowledged that he executed the
foregoing instrument for the purposes therein contained as his free act and deed
and the free act and deed of said corporation.


In Witness Whereof I hereunto set my hand.


/s/_______________________________
Notary Public/My Commission Expires:
Commissioner of the Superior Court
 
 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE A TO TRADEMARK ASSIGNMENT

 
Mark
Type of Mark
Registration #
Registration Date
“Fusing Imagination With Reality”
Service Mark
Reg. No. 3,463,489
 
July 8, 2008
“Powerfull”
Service Mark
Reg. No. 3,517,825
October 14, 2008
 
“EBTEC”
Service Mark
Reg. No. 1,880,882
February, 28, 1995
 



 
 
11

--------------------------------------------------------------------------------

 
 
POWER OF ATTORNEY




EBTEC CORPORATION, a Delaware corporation, ("Grantor"), hereby authorizes TD
Bank, N.A., its successors and assigns, and any officer or agent thereof
(collectively "Grantee") as Grantor's true and lawful attorney-in-fact, with the
power to endorse Grantor's name on all applications, assignments, documents,
papers and instruments necessary for Grantee to enforce and effectuate its
rights under a certain Trademark Security Agreement between Grantor and Grantee
dated the date hereof (as it may hereafter be supplemented, restated,
superseded, amended or replaced, the "Trademark Agreement"), including, without
limitation, the power, upon the occurrence and during the continuance of any
Event of Default, to use the Trademarks (as defined in the Trademark Agreement),
to grant or issue any exclusive or nonexclusive license under the Trademarks to
anyone else, or to assign, pledge, convey or otherwise transfer title in or
dispose of the Trademarks.


This Power of Attorney is given and any action taken pursuant hereto is intended
to be so given or taken pursuant to the Trademark Agreement as it may be
supplemented, restated, superseded, amended or replaced from time to time.


Grantor hereby unconditionally ratifies all that such attorney shall lawfully do
or cause to be done by virtue hereof.


This Power of Attorney shall be coupled with an interest and irrevocable for the
life of the Trademark Agreement.


IN WITNESS WHEREOF, the Grantor has executed this Power of Attorney, under seal,
this 31st day of May, 2012.


EBTEC CORPORATION






Witness:  /s/__________________                                                      By:
/s/Glenn L. Purple                         
      Name:  Glenn L. Purple
      Its Treasurer
      Duly Authorized
 
 
12

--------------------------------------------------------------------------------

 
 
CORPORATE ACKNOWLEDGMENT




STATE OF CONNECTICUT              )
)  at Hartford
COUNTY OF HARTFORD                 )


On this the 31st day of May, 2012, before me, the undersigned officer,
personally appeared Glenn L. Purple known to me (or satisfactorily proven) to be
the Treasurer of EBTEC Corporation and acknowledged that he executed the
foregoing instrument for the purposes therein contained as his free act and deed
and the free act and deed of said corporation.


In Witness Whereof I hereunto set my hand.


/s/________________________________
Notary Public/My Commission Expires:
Commissioner of the Superior Court
 
 
13

--------------------------------------------------------------------------------

 